SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

898
CA 10-02480
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND MARTOCHE, JJ.


PATRICIA IKEDA, PLAINTIFF-APPELLANT-RESPONDENT,

                      V                                             ORDER

DANIELLE M. TEDESCO AND JAMES R. TEDESCO,
DEFENDANTS-RESPONDENTS-APPELLANTS.


RALPH W. FUSCO, UTICA, FOR PLAINTIFF-APPELLANT-RESPONDENT.

GOLDBERG SEGALLA LLP, SYRACUSE (LISA M. ROBINSON OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS-APPELLANTS.


     Appeal and cross appeal from an order of the Supreme Court,
Oneida County (Bernadette T. Clark, J.), entered March 9, 2010 in a
personal injury action. The order granted in part the motion of
defendants for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    September 30, 2011                    Patricia L. Morgan
                                                  Clerk of the Court